Case 0:20-cv-60248-RAR Document 1-4 Entered on FLSD Docket 02/05/2020 Page 1of1

Credence oF 1

ES
Excellence Beyond Belief g
17000 Dallas Parkway
Suite 204
Dailas, TX 75248

855-731-5360
Date: December 20, 2019

Account No: below for account detail
redence : below for account
: 4

 

“This balance is a sum of balances from multiple accounts. See below for account detail.

ACCOUNT NOTIFICATION

‘he above amount owed to Hoffman Park Emergency Physicians LLC an Emergency Room Physician service has been placed
vith Credence Resource Management LLC for collaction.

Inless you notify this office within 30 days after receiving this notice that you dispute the validity of this debt, or any portion

nereof, this office will assume this debt is valid. If you notify this office in writing within 30 days after receiving this notice that this
lebt, or any portion thereof, is disputed this office will obtain verification of the debt or a copy of a judgment and mail you a copy of
uch verification or judgment. If you request of this office in writing within 30 days after receiving this notice, this office will provide
‘ou with the name and address of the original creditor if different from the current creditor.

sincerely,
sredence Resource Management LLC

Calls to or from this company may be monitored or recorded.
This communication is from a debt collector. This communication is an attempt to collect a debt and any information obtained will
be used for that purpose.

ACCOUNT DETAIL

‘REDITOR , CREDITOR ACCOUNT # CREDENCE REF ID # BALANCE
foffman Park Emergency Physicians LLC 000733880332 0817635 141259189 $1422.00
>hickadee Inpatient Services LLC. 000733880332 0107246 141324666 $448.00
‘hickadee Inpatient Services LLC 000733880332 0107247 141324668 $314.00

lotice: SEE REVERSE SIDE FOR IMPORTANT INFORMATION.

Credence Resource Management LLC Contacts

 

 

Telephone Hours: DX] Send Mail To: ;
aS Monday to Friday 08:00 AM EST to 09:00 PM PST peas Resource Management LLC Pay Online:
Saturday 14:00 AM EST to 07:09 PM EST Southaate, Mi 48195-4090 www.credencerm.com
Tel: 855-731-5360 outhgate. ,
Please return this bottom portion with your payment. EMVAL

Mail your payment to Credence Resource Management LLC at
PO BOX 2090, Southgate Ml 48195-4090 or call 855-731-5360 to make a payment by phone.

VISA

PO BOX 2090
Southgate, MI 48195-4090

Credence Reference ID Balance
141259189 $2,184.00 $

 

Hoffman Park Emergency Physicians LLC 000733880332 0817635

Remit Payment To:
FaMD gta ete AEN AA etegAUEN gato Egat HNygf AAEM fle fgo fog AE ANLLA fopeedelfgffoatadeanag fH fuchl

Michael Orlando
Cc M t LLC
8723 NW 3rd Ct PO powoneee anagemen

Plantation, FL 33324-6232 Southgate, MI 48195-4090
